Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to an osmotic-controlled oral pharmaceutical composition that provides a delayed release with a multilayered core comprising a placebo layer, active layer and push layer where the placebo layer comprises polyethylene glycol with a molecular weight from 300 K Da to 1M Da; the active layer comprises polyethylene oxide with molecular weight less than or equal to 300K Da and a push layer comprising at least one polyethylene oxide with a molecular weight greater than 1M Da; and a semipermeable membrane with an orifice.  release with a lag time at least 4 hours. The closest prior art is drawn to Devar et al (US 2012/0128730) drawn to an osmotic oral tablet comprising three layers with the first layer being a placebo layer, the second being a drug layer and push layer with the placebo layer arranged in communication with the orifice. The layers comprise polyethylene oxide, however the ranges are lower than that of the instant claims. The instant invention surprisingly observed that the presence of the placebo layer with high viscosity increased the lag time and improved the release of the dosage form, which was not possible the Devar patent. The arrangement of the layers provides the lag time of the instant claims while the Wong patent cannot provide such a release.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618